Title: To George Washington from Brigadier General Charles Scott, 25 November 1777
From: Scott, Charles
To: Washington, George



Sir
White Marsh [Pa.] 25th Novr 1777.

I am for making an attack, So soon as things Can be put in readiness. as to the plan I can Think of none better than that proposd by Genl Cadwalader, with this alteration, that the partie proposd to land in the City be detached from Genl Green and not taken from this armey. I Have two reasons for this, the one is that those Men with him are the Flower of the armey and That it will requier, the best men we can pick to effect the landing if opposd. my other Is that we cant well Spare them from this armey. I have the Honour to be Your Excellencys Obt Servant

Chs Scott

